Pearson, J.
The defendant offered to prove by parol, that it was a condition of the covenant, that Nixon was to bring suit on the note. The Court rejected the evidence, and to this the defendant excepts. There is no error. We can see no reason for making an exception, in this case, to the rule, that a written instrument cannot be added to, varied, or explained by parol proof.
The Court charged, that, suing out the writ in May 1849, although it was not in proper form (being in assumpsit,) was a sufficient demand. To this the defendant excepts. There is no error. The writ, issued in May 1849, was for the same cause of action, and amounted to full notice and was in fact a demand in the strongest form. Linn v. McLelland, 4 Dev. & Bat. 459.
We can see no force in the exception to the answer made by the Court to the interrogatory of the jury ; it was simply, a recital of the evidence on that point. These are the only points presented by the case.
Per Curiam. Judgment affirmed.